Citation Nr: 0502777	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-41 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for postoperative residuals left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from January 1951 to July 
1952.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.    


FINDING OF FACT

The veteran had a left wrist injury in service.  


CONCLUSION OF LAW

Residuals of a left wrist injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111 (2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  






The Merits of the Claim for Service Connection

I.	Background

The veteran was inducted into the US Army in January 1951.  
After basic training, the veteran was transferred to Korea 
with the 453rd Engineer Construction Battalion as a heavy 
equipment operator.  The veteran claims that pursuant to his 
service in Korea, he incurred a left wrist injury 10 months 
after his arrival there.  He stated that while working as a 
prison guard he injured his wrist during a prison riot in 
which a prisoner slammed shut a truck tailgate on to his arm.  
Through his representative, the veteran later claimed that 
this injury was a reinjury of a left wrist injury incurred 
prior to service.  

The evidence of record shows that the veteran was admitted to 
a hospital in Korea in April 1952 for arthritis of his left 
wrist, and that, subsequently, he was medically evacuated to 
the United States.  In the United States, in June 1952, the 
veteran requested discharge from active service for the 
convenience of the government for physical disability.  
Pursuant to this request, the veteran signed a written 
statement.  This statement represented that the wrist 
disability existed prior to his entry on to active duty in 
January 1951.  The statement also represented that the 
disability did not appear to be incident to his active 
service, or aggravated by his active service.  

Later in June 1952, a medical board meeting recommended that 
the veteran be separated for a left wrist disability.  
Specifically, the medical board found arthritis in the 
veteran's left wrist, due to the direct trauma of a 
motorcycle accident in 1950 and subsequent surgical removal 
of three carpal bones.  The medical board concluded that, as 
a result of this disability, the veteran did not meet the 
minimum standard requirements for enlistment or induction.  
The medical board also found that the cause of incapacity was 
not related to service and was not aggravated by service.  
This conclusion was noted in the veteran's DD-214.    




II.	Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.306(b).  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).  See Cotant v. Principi, 17 Vet. App. 
117, 131 (2003)(holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result).  

When there is an approximate balance of positive and negative 
evidence  regarding these matters, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  There is a heightened obligation to consider 
carefully this rule in cases in which records are presumed to 
have been or were destroyed in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).       

III.	Analysis

To deny the veteran's service connection claim, the Board 
must find clear and unmistakable evidence both that the 
veteran's left wrist injury existed prior to service and that 
it was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 
2003).

The Board finds that there is clear and unmistakable evidence 
on the first issue.  VAOPGCPREC 3-03 (July 16, 2003).  The 
evidence demonstrates that the veteran did in fact fracture 
his left wrist in 1950 prior to his induction into the Army 
in 1951.  The veteran, through his representative, has 
admitted to this, the veteran admitted to such in 1952 in his 
request for discharge, and he admitted to such on his signed 
DD-214.  Moreover, these admissions are corroborated by 
records of his separation medical examination and by findings 
of the June 1952 medical board recommending the veteran's 
discharge.  See 38 C.F.R. § 3.304(b)(3)(signed, in-service 
statements against interest are of no force and effect if no 
other data do not establish the fact).  

As to the second issue, whether clear and unmistakable 
evidence shows that the veteran's wrist injury was not 
aggravated by service, the Board finds differently.  
VAOPGCPREC 3-03 (July 16, 2003).  In short, the Board finds 
that there is an approximate balance of positive and negative 
evidence on this issue which essentially places the evidence 
in conflict.   Where the record is in dispute, a conclusion 
that clear and unmistakable evidence exists is plainly not 
sustainable.  

On the one hand, there is strong evidence of record 
supporting the proposition that the veteran's injury was not 
aggravated by active service.  Before his release from active 
duty the veteran signed two documents stating such, both of 
which are corroborated.  38 C.F.R. § 3.304(b)(3).  

On the other hand, the medical board recommending the 
veteran's discharge did not provide a detailed factual 
background for the circumstances that led to the veteran's 
sudden medical evacuation, or a detailed analysis for its 
reasoning.  See Miller v. West, 11 Vet. App. 345, 348 
(1998)(holding that "a bare conclusion, even one written by 
a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the presumption of soundness.")  

Moreover, given the loss of the veteran's files, there is a 
heightened obligation of the Board to consider the benefit of 
the doubt rule with respect to the veteran's basic claim - 
that he injured (or reinjured) his arm in a prison revolt, 
was treated for such, and medical records reflecting this 
treatment should detail the injury and its cause.  Under the 
guidance of O'Hare, the Board finds that available evidence 
supports his basic claim.  

Despite the pre-service injury, the veteran was deemed 
qualified for induction in January 1951.  He successfully 
completed basic training.  He served in Korea with the 453rd 
Engineer Construction Battalion as a heavy equipment 
operator.  By his unrebutted statement, he assisted in 
building a prison.  He served with his unit for 10 months 
without medical incident.  He was first seen for his wrist 
disorder in April of 1952, nearly 15 months following his 
induction into service.  Soon afterward, he was medically 
evacuated from a war zone, deemed disabled, and discharged 
from service in the midst of a major conflict.      

In light of this evidence, and under the heightened duties of 
O'Hare, the Board finds that this evidence creates conflict 
with the evidence militating against the veteran's claim.  
Though the veteran signed documents representing that he did 
not aggravate his injury, the evidence nevertheless shows 
that he functioned well in a military environment until an 
event occurred which led to sudden medical discharge.  The 
evidence suggests that the veteran's wrist substantially 
worsened from his induction date until his discharge date 
approximately 17 months later.  

Given the balance of positive and negative evidence, the 
Board cannot find that clear and unmistakable evidence is of 
record to rebut the second part of the presumption of sound 
condition analysis.  In other words, the Board cannot find 
that the veteran's preexisting injury was not aggravated by 
active service.  Thus, the Board must assume, as a matter of 
law in this case, that it is a fact that the veteran 
aggravated his wrist injury while in service.  



ORDER

Service connection for residuals of a left wrist injury is 
granted.    



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


